As I read the record, a fact question was presented as to the condition of the sidewalk at the place where plaintiff fell and suffered the injuries of which she complains. The question of fact was not limited to that of slipperiness alone but also whether the wedge-shaped incline from that part of the sidewalk fronting the vacant lot to and upon the property line fronting upon the grocery store was of such nature as to warrant the triers of fact in finding that the city had not exercised reasonable care. It is true, as stated in the opinion, that a municipality is not liable for injuries resulting from mere slipperiness due to ice or snow, but it is equally true that liability follows if the municipality "negligently permits an accumulation of ice and snow to remain on a sidewalk for such a length of time as to cause the formation thereon of slippery and dangerous ridges, depressions, and irregularities in the surface." 4 Dunnell, Minn. Dig. (2 ed.  Supps. 1932, 1934) § 6829, and cases under note 88. There is evidence that plaintiff "slipped on a spot directly in front of the building line, in the *Page 495 
center of the sidewalk" and upon "this slope of ice"; also that the snow and ice had been removed from the sidewalk fronting the grocery store but that the snow fronting upon the vacant lot had not been so removed but had been permitted to remain, to very considerable extent at least, to be trampled down by people who walked on it; that as a consequence this area was "rough and uneven" and that the sidewalk in front of the vacant lot was packed with snow and ice from one to ten inches thick, full of rough ridges and depressions from people walking over the same when the snow was soft. This condition had existed over a period of many weeks. A witness testified that he slipped and fell at the same place on the forenoon of the next day. True, he was not injured, but that was simply his good fortune. The condition of this particular wedge-shaped spot was the same as on the day of plaintiff's accident except that there had been a slight fall of snow the night before, thus covering the icy surface and hiding from view the dangerous condition below. That is exactly what had happened before plaintiff met with her accident. Nor should we lose sight of the fact that the sidewalk itself sloped in the same general direction as the icy wedge, thus increasing the incline and consequent risk.
Defendant's counsel brought out on the cross-examination of one of plaintiff's witnesses that be (the witness) immediately after his fall at this place said: "If somebody doesn't clean that sidewalk somebody is going to break their neck." That to my notion is the condition existing and concerning which plaintiff has a right to complain.
The verdicts are moderate in amount. There is no complaint of excessiveness. The triers of fact have determined the fact issues in favor of the respective plaintiffs. I can see no reason why we should interfere. In my view the judgments here involved should be affirmed.